Citation Nr: 0906612	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-24 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUES

1.  Entitlement to reimbursement for medical expenses for 
treatment provided by Saint Charles Medical Center in Redmond 
and Bend, Oregon, from February 11, 2007 to February 13, 
2007.

2.  Entitlement to reimbursement for expenses incurred for 
travel by ambulance provided by City of Redmond Ambulance 
from Saint Charles Medical Center in Redmond, Oregon, to 
Saint Charles Medical Center in Bend, Oregon, on February 11, 
2007.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to 
May 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2007 administrative decisions by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Portland, Oregon.  The VAMC denied the Veteran's claim for 
reimbursement for medical expenses for treatment provided by 
Saint Charles Medical Center in Bend, Oregon, from February 
11, 2007, to February 13, 2007, and expenses for travel by 
ambulance provided by City of Redmond Ambulance from Saint 
Charles Medical Center in Redmond, Oregon, to Saint Charles 
Medical Center in Bend, Oregon, on February 11, 2007.  The RO 
reconsidered the claim in April 2007 and continued the 
denial.  The Veteran requested a Board hearing on his VA-Form 
9 but withdrew this request in January 2008.  


FINDINGS OF FACT

1. The Veteran received treatment at Saint Charles Medical 
Center emergency department in Redmond, Oregon on February 
11, 2007 for an acute anterior wall myocardial infarction.

2. At the time of the February 2007 treatment, the Veteran 
had no service-connected disabilities.

3. After a medical doctor determined that the Veteran 
required a higher level of emergent care than the current 
facility could provide, the Veteran was transferred to Saint 
Charles Medical Center in Bend, Oregon, by ambulance for 
emergency stent placement on February 11, 2007; the expenses 
incurred at Saint Charles Medical Center in Redmond and Bend, 
Oregon, were incurred both as a result of medical emergency 
and because a VA or other government facility was not 
feasibly available.

4.  VA did not provide authorization for special mode of 
transportation on February 11, 2007; but such mode of 
transportation was undertaken in connection with a medical 
emergency.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to reimbursement for medical 
expenses incurred at Saint Charles Medical Center in Redmond 
and Bend, Oregon from February 11, 2007 through February 13, 
2007, have been met. 38 U.S.C.A. §§ 1703, 1712, 1725, 1728 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 17.52, 17.53, 17.54, 
17.1000-17.1008 (2008).

2.  The criteria for entitlement to special mode 
transportation have been met. 38 U.S.C.A. § 111 (West 2002); 
38 C.F.R. § 17.143 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of the Board's decision on the 
issue of whether reimbursement is warranted for medical 
expenses for treatment at Saint Charles Medical Center in 
Redmond and Bend, Oregon from February 11, 2007 to February 
13, 2007, and for the ambulance provided by City of Redmond 
Ambulance from Saint Charles Medical Center in Redmond, 
Oregon to Saint Charles Medical Center in Bend, Oregon on 
February 11, 2007, there is no prejudice to the appellant, 
regardless of whether VA has satisfied its duties of 
notification and assistance.

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the veteran can be 
safely transferred to a Department facility. 38 U.S.C.A § 
1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance. 38 C.F.R. § 
17.54; Malone v. Gober, 10 Vet. App. 539 (1997).  In the case 
of an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission. 38 C.F.R. § 17.54.

VA may reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice- 
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused. 38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120.

All three statutory requirements (a-c) must be met before the 
reimbursement may be authorized. Zimick v. West, 11 Vet. App. 
45 (1998).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under the Veterans Millennium Health care and 
Benefits Act (Millennium Bill) codified at 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008. To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability). 38 C.F.R. § 17.1002.

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party. 38 C.F.R. § 17.1004.

The Veteran does not allege that he should be reimbursed on 
the grounds that the treatment he received was for a service-
connected disability, for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, or that he has been rated totally and 
permanently disabled due to service-connected disability.  
Rather, he asserts both that his medical condition was 
emergent and that no VA or other government facility was 
feasibly available during his period of treatment.  The 
emergency room record for the treatment received at Saint 
Charles Medical Center in Redmond, Oregon does not list any 
health insurance for the Veteran.

The Veteran reported to Saint Charles Medical Center's 
emergency room in Redmond, Oregon on February 11, 2007, with 
complaints of chest pain radiating to his jaw.  On clinical 
evaluation, his electrocardiogram was abnormal with sinus 
tachycardia elevations.  His chest pain was at a 2 to 3 out 
of 10 and after administration of medication, the Veteran 
complained of chest pressure at 3 out of 10 with no change.  
The Veteran was transferred by ambulance to Saint Charles 
Medical Center in Bend, Oregon where he went emergently to 
the cardiac catherization laboratory.  A successful stenting 
of the mid left anterior descending artery with a bare metal 
stent was performed.   It was determined that the Veteran had 
single-vessel coronary artery disease; and had an occlusion 
of the mid left anterior descending artery.  He was placed on 
Plavix.  On February 12, 2007, the Veteran denied any further 
chest discomfort or unusual shortness of breath.  On 
objective evaluation, he was sitting up in a chair, alert and 
oriented.  In bed, he was in no acute distress.  His blood 
pressure was 97/65, heart rate 61 beats per minute, and he 
had a normal sinus rhythm.  He was discharged the next 
morning on February 13, 2007.  

The Veteran's claim for reimbursement of the medical expenses 
incurred for treatment and surgery at Saint Charles Medical 
Center from February 11, 2007, to February 13, 2007, was 
denied by the VAMC because the Veteran was deemed by the VAMC 
to be in stable condition at the time of the transfer from 
the private facility in Redmond to the one in Bend, Oregon.  
On reconsideration of the Veteran's claim, the VAMC 
determined that the only criteria not met for reimbursement 
under the Millennium Bill was that the Veteran was stable at 
the time of treatment at Saint Charles Medical Center.  In 
other words, the VAMC determined that the services from 
February 11-13, 2007 were provided at a private facility past 
the point of stability and therefore not emergent.  Because 
all other criteria were satisfied for reimbursement under the 
Millennium Bill, the Board need only address whether the 
Veteran was stable at the time of treatment at Saint Charles 
Medical Center.

According to a July 2007 note from the treating physician at 
Saint Charles Medical Center, the Veteran was seen at the 
emergency room in Redmond and found to have an acute anterior 
wall myocardial infarction.  Treatment was initiated and he 
was transferred emergently to Bend for interventional 
cardiology care.  The physician noted that the decision to 
transfer hinged on the fact that there were no cardiologists 
in Redmond and no interventional cardiologists anywhere in 
central Oregon except at Bend, and it was their standard 
procedure to transport patients with acute myocardial 
infarctions to Bend for optimal care.  There is nothing in 
the record to support the VAMC's finding that the Veteran was 
in stable condition at the time of the transfer.  He was 
transferred to Saint Charles Medical Center in Bend, Oregon 
by ambulance, and received emergency surgery with one stent 
placed in his heart. This was done after he suffered what 
appeared to be a minor heart attack.  At no time prior to the 
stent surgery was the Veteran shown to be stable.  The day 
after the surgery the Veteran was observed then discharged 
the next morning. 

VA payment or reimbursement of the cost of emergency 
treatment at a non-VA facility covers only medical 
emergencies, and those emergencies last only until the time 
the veteran becomes stabilized. 38 C.F.R. § 17.1002(d).  The 
term stabilized means that no material deterioration of the 
emergency medical condition is likely, within reasonable 
medical probability, to occur if the veteran is discharged or 
transferred to a VA or other Federal facility. 38 C.F.R. § 
17.1001(d).

The Veteran was considered stable enough to have surgery; 
however at no time until after the surgery was he considered 
to be stable in the sense that he was not at risk of 
suffering a fatal heart attack given the medical evidence of 
record at that time. Thus, while the Veteran was stable 
enough to be transferred to another facility, the medical 
evidence shows that he was still at an elevated risk 
throughout the period from February 11, 2007 to February 13, 
2007, and that the requisite surgery was not possible at the 
location immediately preceding the Veteran's transfer to 
Saint Charles Medical Center in Bend, Oregon.  In this case, 
the Veteran's treating physician determined that not 
transferring the Veteran posed a risk of worsening his 
condition and the Veteran was observed for one day to ensure 
no further deterioration of the emergency situation was 
likely.  Accordingly, the Board concludes that not 
transferring the Veteran to Saint Charles Medical Center on 
February 11, 2007, would have made material deterioration of 
his emergency medical condition likely.

The Veteran's doctor, who treated the Veteran at the onset of 
his chest pain, explained the Veteran's condition from 
February 11-13, 2007, and this opinion is supported by the 
medical records from Saint Charles Medical Center.

In light of the foregoing, and in resolving all doubt in the 
Veteran's favor, the criteria have been met for reimbursement 
of medical expenses incurred from February 11-23, 2007 at 
Saint Charles Medical Center under the Millennium Bill. 38 
U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.1000-17.1008.

Under 38 C.F.R. § 17.143(c), reimbursement of emergency 
travel expenses will be authorized for: (1) a veteran 
traveling in connection with a scheduled compensation or 
pension examination; or (2) a veteran or other person 
traveling by a specialized mode of transportation such as an 
ambulance, wheelchair van, or other vehicle specially 
designed to transport disabled individuals provided that (i) 
a physician determines that the special mode of travel is 
medical required; (ii) the person is unable to defray the 
expenses of the travel; and (iii) the travel is authorized in 
advance or was undertaken in connection with a medical 
emergency such that delay to obtain authorization would be 
hazardous to the person's life and health. See 38 C.F.R. § 
17.143(c).

As previously noted, the Veteran's physician determined that 
the Veteran was in an emergent situation and that an 
ambulance was necessary to transfer the Veteran from the 
Saint Charles Medical Center in Redmond to Bend, Oregon.  The 
record also reflects that the Veteran was not able to defray 
the expenses of the ambulance.
 
Based on these factors, the criteria for reimbursement of the 
emergency travel on February 11, 2007 from Saint Charles 
Medical Center from Redmond to Bend, Oregon have been met 
under C.F.R. § 17.143(c).


ORDER

Entitlement to reimbursement for medical expenses for 
treatment provided by Saint Charles Medical Center in Redmond 
and Bend, Oregon, from February 11, 2007, to February 13, 
2007, is granted.

Entitlement to reimbursement for expenses incurred for travel 
by ambulance provided by City of Redmond Ambulance from Saint 
Charles Medical Center in Redmond, Oregon, to Saint Charles 
Medical Center in Bend, Oregon, on February 11, 2007, is 
granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


